January 7, 2008 Ms. Shannon Buskirk Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, NE Washington, D.C.20549-7010 Re: GulfMark Offshore, Inc. File No. 000-22853 Letter Dated December 31, 2007 Dear Ms. Buskirk: To confirm our telephone conversation of this afternoon, we experienced a malfunction on our telecopier which received the above referenced letter.As a result of that malfunction, we did not receive the letter until today referencing your inquiries regarding the 2007 10-K and the 10-Q for the third quarter of 2007. We have agreed to submit our response to the above referenced letter no later than Friday, January 18, 2008.We will respond earlier if we are able to obtain the necessary clearances both internally and externally. We appreciate the consideration given us in granting the extension. With best regards, /s/ Edward A. Guthrie Edward A. Guthrie Executive Vice President – Finance & CFO GulfMark Offshore, Inc. 10111 Richmond Ave. Suite 340 Houston, Texas 77042 Phone 713-963-9522 Fax 713-963-9796
